Per Curiam,
The argument of the appellant’s counsel is to the effect that, inasmuch as the record shows that the petition was “ heard upon rule to revoke,’ ’ the presumption is that the license was refused for the reason assigned in the petition to revoke, and as that was n ot a legal reason there was an abuse of discretion which will be corrected on appeal. If all the premises be admitted the conclusion follows. As our Brother Smith tersely said in Donoghue’s Appeal, 5 Pa. Superior Ct. 1: “ An abuse of discretion is not a proceeding according to law, but is contrary to law.” But we cannot assent to the proposition that the fact that the petition for a new license and the petition to revoke the existing license were heard at the same time raises any legal presumption that the investigation was confined to the matter alleged in the latter petition. Both petitions were before the court for hearing and disposition, and the court was not precluded from considering any fact having a legitimate bearing on either. See Quinn’s Appeal, ante, p. 554. If, for example, it had been disclosed on the hearing that the petitioner was not a citizen, or that the sales referred to in the petition to revoke had been made to minors or to persons of known intemperate habits, would the court have been bound to ignore those facts in disposing of the petition for a renewal of the license? Clearly not. We do not intimate that there was such evidence. We know not what the evidence was. It is not before us, and could not be considered even if a transcript of the stenographer’s notes had been printed in the paper-book. It is sufficient for us to say that facts might *579have appeared which would have made it an abuse of discretion to grant the new license, even though the reason assigned for revoking the old license was insufficient in law or untrue in fact. To repeat, there is no legal presumption that the license was refused exclusively for the reason set forth in the petition to revoke the old license. .Whether or not that was a legal reason for revoking the license we shall discuss in the cases where the question directly arises. We find nothing in this record to take the case out of the well-settled rule that where a license has been refused after a hearing the presumption on appeal is, that the refusal was for a legal reason unless the contrary affirmatively appears.
The order is affirmed.